        CASE 0:21-cr-00027-PAM-KMM Doc. 23 Filed 03/10/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                                         No. 21-cr-27-PAM-KMM

                       Plaintiff,

 v.
                                                                  ORDER
 Jason Robert Karimi,

                        Defendant.


       This matter is before the Court on Mr. Karimi’s motion for a two-week continuance
of the March 9, 2021 deadline for filing pretrial motions. ECF 22. Mr. Karimi and his
counsel seek additional time to review the discovery and determine which motions to file.
Mr. Karimi has been out of the state, with the permission of his supervising Probation
Officer, and only recently obtained access to the discovery materials. For these reasons, the
Court finds good cause to extend the motion-filing deadline and to adjust other related
deadlines in this matter accordingly. Further, based on the same facts represented in the
motion, the Court concludes that the period of this continuance should be excluded from
the computation of Speedy Trial Act deadlines in this matter pursuant to 18 U.S.C.
§ 3161(h)(7)(A) because the “ends of justice served by taking such action outweigh the best
interest of the public and the defendant in a speedy trial.” Accordingly, IT IS HEREBY
ORDERED THAT:

       1. The deadline for filing motions in this matter is extended to March 23, 2021. The
          Defendant must also file a letter on or before March 23, 2021, indicating whether
          or not he consents to a hearing by videoconference.

       2. The government’s response to motions and notice of intent to call witnesses are
          due by April 5, 2021. The Defendant’s notice of intent to call witnesses is also due
          by April 5, 2021.

       3. The currently scheduled April 7, 2021 motions hearing remains scheduled for
          1:00 PM, to be held by videoconference, before United States Magistrate Judge


                                              1
       CASE 0:21-cr-00027-PAM-KMM Doc. 23 Filed 03/10/21 Page 2 of 2




         Katherine Menendez. The parties are reminded that this date may be rescheduled
         if Mr. Karimi chooses to exercise his right to an in-person motions hearing.

      4. The time from March 9, 2021 through March 23, 2021, is excluded from the
         Speedy Trial Act computations in this case pursuant to 18 U.S.C. § 3161(h)(7)(A).



Date: March 10, 2021

                                                        s/Katherine Menendez
                                                       Katherine Menendez
                                                       United States Magistrate Judge




                                            2
